DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. 

Claim Status
Claims 45-49 are new.
Claims 1, 4-8, 17, 24-26 and 38 are canceled.
Claims 9, 11-13, 18-23, 27-36, and 39-49 are withdrawn.
Claims 2-3, 10, 14-16, and 37 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. CN201510481235.1, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For the same reasons below that the instant disclosure fails the 112(a) requirements, all said reasons being incorporated here, so too fails the priority document which would not disclose any more than the instant case over the claimed invention.
Thus, the U.S. effective filing date of at least claims 2, 10, 14-16, and 37 is set at 08/02/2016.  

Objections Withdrawn
Claim Objections
The objection to claims 2 and 37 over grammar is withdrawn in view of Applicant’s amendments.  

Objections Maintained
Claim Objections
Claim 37 remains objected to because of the following informalities:  This claim is drawn to products of withdrawn groups.  The withdrawn inventions should be deleted from this claim and placed with their respective inventions when these are filed in other cases or rejoined here for clarity.  No arguments were presented against this objection nor any amendments made to rectify the issues.
Appropriate correction is required.

Rejections Maintained
Claim Rejections - Improper Markush Grouping
Claims 2-3, 10, 14-16, and 37 remain rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  Claims 2, 3, 10, 14-16, and 37 were rejected on the judicially created basis that they contain an improper Markush grouping of alternatives.
The rejection as to claims 2 and 37 are moot as they no longer recite a Markush group.
Claim 3 recites Markush grouping of alternatives, namely, antibodies (b)-(g). As is apparent from the above, the antibodies (b) — (g) correspond to the antibodies am4, am 14, am20, am35, am42, and T2-23, respectively.
Applicant submits that the Markush grouping in claim 3 is proper as the antibodies (b) — (g) share a single structural similarity and share a common use.
As to the common use, antibodies (b)-(g) share a common use of recognizing and binding GPC3.
As to the single structural similarity, Applicant submits that it is generally recognized in the art that all 6 of the CDRs as a whole are responsible for the recognition and binding of the antigen. Thus, all 6 of the CDRs should be taken as a whole in considering “the single structural similarity”.
As is clear from the table above showing the similarity of all 6 CDRs for P7D4 and those for each of am4, am14, am20, am35, am42, and T2-23, the similarity of all 6 of the CDRs as a whole is more than 85%.
Moreover, the antibodies (b)-(g) bind GPC3 with similar binding affinities (KD values). This is demonstrated, for example, by Table 1 on pages 29-30 of the specification, which is shown below.
Thus, Applicant submits that antibodies (b)-(g) possess a “single structural similarity” in that the members of the Markush group possess a substantial structural feature (all 6 CDRs considered as a whole having more than 85% homology), from which the common use must flow (similar binding affinities to GPC3 as shown by the KD values in Table 1 of the specification). Accordingly, the Markush grouping in claim 3 is proper.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Claims 2 and 37 remain rejected here because they do recite Markush groups.  There are multiple antibodies listed in the alternative.  For the reasons of record, this rejection stands for said claims.
As is clear from MPEP 2117A, even if a Markush group’s members all belong to a recognized class, they must possess at least one property in common mainly responsible for their function.  This would be a set of six CDRs.  Applicant agrees with this above.  Since the members of the instantly recited Markush groups in the claims above do not all share such a set, as shown by Applicant’s table, the Markush groups are improper and this rejection must stand.
With respect to common use, it is noted that all species of the Markush group bind GPC3.  See Table 1.  However, a common use alone without a substantial structural feature that allows said use cannot make a proper Markush group.
Taken all together, this rejection must stand.

Double Patenting
Claims 2-3 and 37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of copending Application No. 16/164995.  
Applicant’s Arguments:  Claims 2, 3, and 37 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of co-pending Application No. 16/164995. Applicant respectfully traverses the rejection.
The co-pending Application No. 16/164995 is the later-filed application and is under examination. Applicant respectfully requests the rejection to be held in abeyance until all the other issues are addressed. If the double patenting issue is the only remaining issue, Applicant requests withdrawal of this rejection to permit this earlier application to allowance.
Examiner’s Response to Traversal:  This rejection stands since Applicant requests it be held in abeyance.  

New Objections
Claim Objections
Claim 14 is objected to because of the following informalities:  This claim is a multiply dependent claim.  While not technically wrong it need not be and can be simplified.  It is recommended that from “and” in the penultimate line the claim be rewritten to state “thereby forming a T-cell-engaging bifunctional antibody”.  
Claim 3 is objected to for depending on a withdrawn claim.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, 14-16, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-glypican 3 antibodies comprises six parental CDRs shown to bind antigen, does not reasonably provide enablement for any antibody with fewer than six CDRs or those with mutated parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The breadth of the claims can be found in claim 2 drawn in part to an antibody molecule specifically recognizing glypican 3 comprising CDRs that have more than 85% homology to the CDRs of (a).  
The nature of the invention is an anti-glypican 3 antibody.
The level of skill of one skilled in this art is high.
It is clear that the antibody of claim 2(a) requires six CDRs.  Functional variants thereof would also require the same as discussed below with the teachings of Paul.  However, the antibody recited by homology to this antibody 2(a) need not require six CDRs.  Therefore, it is recited by fewer than all required CDRs which is not enabled.  Furthermore, 85% homology in the CDRs allows for CDR mutation which is unpredictable as discussed below with the teachings of Rudikoff and this is also not enabled.  The claim encompasses numerous mutant variants untested and not predictably capable of binding antigen.
Claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, previously cited).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies claimed as broadly as currently claimed.
Moreover, in the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, previously cited).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)).
It is noted that this rejection was made previously on pages 9-13 of the office action dated 02/19/2020.  Thus, any contents of that rejection not here are incorporated here also.

Claims 2, 10, 14-16, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn to a genus of antibodies, including monoclonal antibodies, defined by the epitope they bind and more than 85% homology to CDRs of a parental antibody P7D4.  Thus, they are not defined by full CDR set structure but only partial structure.  About 5 changes are permitted in the VL CDRs as recited while about 6 changes are permitted in the VH CDRs as recited by this homology in the claims above.  
These changes can be any mutation of any CDR position.  Thus, any position can have at least any of the 20 natural amino acids and still read on the claim limitation.  Yet, description of functional variants within these claim limits is insufficient for such a broad genus.  
Applicant presents six species to represent this genus.  See table 1 of their latest response.  On page 14 of this same response, it is demonstrated that not just any position of each CDR changes, nor can the mutation be of just any nature.  Thus, as broadly as currently claimed, Applicant fails to provide sufficient species to represent their genus.
Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure of any other antibodies that bind glypican 3 with the required homology other than the species provided by Applicant.  Therefore, since only six species are provided to represent this genus, the claims encompassing the same clearly fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since the genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   Six species is certainly not adequate.  Particularly given the breadth of the instant claims with respect to homology and the limited changes actually demonstrated as possible in the six species taught by Applicant.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a few species of antibodies are taught within the claimed genus above, those that bind the recited epitopes with more than 85% CDR homology, the instant claims above clearly fail the written description requirement.  
It must be noted that more than 85% homology allows for 85.01% homology, for example.  When one looks at this value and the six sets of CDRs taught by Applicant as species to represent the genus, they do not find less than 88% homology.  Thus, on the lower end of the recited antibody genus, no species are taught.
A representative number of species has not been taught to describe the genus.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of every monoclonal antibody that binds glypican 3 with more than 85% CDR homology, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate representation of a functionally defined antibody genus.  The disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, previously cited).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Thus, while Applicant has described a few species within the genus recited, and the art may provide more, each genus is very large and would encompass antibody structures (CDR sets) that cannot be visualized from the prior art or instant disclosure.  One of skill in this art cannot determine the antibody structures encompassed by the claimed genera only defined by function.  Any future antibody structure may or may not be encompassed, and if it is, it would not have been represented in Applicant’s disclosed species.  Thus, the described species cannot be considered representative of the recited genera of antibodies.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.

Claims 2, 10, 14-16, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
As discussed supra, the claims recite, as in claims 2 and 37, an antibody with more than 85% CDR homology to the antibody of claim 2(a).  However, such a genus was never explicitly taught in the original specification or claims.  Applicant appears to try to support this claim amendment by showing in their latest arguments six antibodies derived from P7D4, the elected species and that of claim 2(a).  They show that CDR homology is as low as 88.6% compared to the parent.  Thus, they fail to provide implicit support for the lower end of their claim limitation such as 85.01-88.5% CDR homology.  Thus, claims above clearly contain new matter.  
Furthermore, even if the claims were amended to recite more than 90% homology, for example, the instant disclosure would still have never supported such a genus.  This is because, as mentioned above, any residue of any CDR of P7D4 can be mutated with up to five changes in the VL CDRs and six changes in the VH CDRs.  Said residues can be replaced by any of the other nineteen natural amino acids, for example.  No such changes were ever contemplated or taught in the original disclosure.  Certainly, not all residues change in the six variants taught by Applicant in their latest response and they do not represent 19 variants when they do change.  Thus, not just any mutation is taught.  Therefore, Applicant’s amendment has grossly breached what they have contributed, taught, and contemplated in the original disclosure and the claims contain new matter.
The claims above are thus rejected here.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 14-16, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the antibody (a) in claim 45.  However, such an antibody is absent from claim 45 and so there is no antecedent basis for the limitation of claim 3.  This renders the claim indefinite since it is not clear which antibody of 45 should carry the sequence of antibody (a).  
Claims 10, 14-16, and 37 recite “immune cell”.  This phrase has a special definition on page 12 of the specification which states such includes “or NKT cells and the like and preferably NK and T lymphocytes.  First, the definition is incomplete as a term appears to be missing before “or NKT cells”.  This renders the definition and the phrase indefinite. 
Second, the phrase "or the like" / “and the like” renders the phrase and the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Lastly, a preference is used in the definition.  It is not clear if these narrower embodiments are required by the claim (NK and T lymphocytes) and thus the only limitations of immune cell or if they are only an example and thus not required by the claim.  The presence of multiple interpretations renders the claims above indefinite.
It is noted that the definition is of the plural phrase but clearly corresponds to the singular as well since the definition recites plural cell types.  Thus, one of ordinary skill in this art would read the specification definition to include the singular immune cell as well and the use of pluralization in the specification as stylistic choice only.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites VH and VL regions of antibody (a).  These regions do not comprise any CDRs of claim 45 on which claim 3 now depends and so not all embodiments of claim 3 contain the limitations of the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642